DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-14, as filed on 04/19/2021, are currently pending and considered below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “mechanism” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claim 1, line 3: “front moving assembly and rear moving assembly” as neither are modified by a claimed functionality or linked to a functionality with a transitional word. Likewise, a moving assembly within the field of rowing machines would be understood by one of ordinary skill to be movable supports.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 10, line 2: amend “the splint is” to ---the two splints are---.
Claim 10, line 3: amend “the splint” to ---the two splints---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 5: term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4, line 3 recites: “each of the front roller assembly and the rear roller assembly is sleeved with the transmission wheel on a roller shaft.” The claim is rendered indefinite as it is unclear how many transmission wheels are being claimed as currently recited there is only one which is sleeved with both the front and rear roller shafts. Applicant is suggested to amend to ---wherein the transmission wheel is comprised of two wheels, each of the front roller assembly and the rear roller assembly is sleeved with a respective transmission wheel of the transmission wheel on a roller shaft---.
Claim 7, line 3 recites: “left and right two splints”. The claim is rendered indefinite as it is unclear if there are left and two right splints, or two splints comprised of a left and right splint. Applicant is suggested to amend the limitation to ---two splints comprised of a left and a right splint---. Also amend line 5: “each of the left and right two splints” to ---each of the left and right splints---
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 11, and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20140100089 A1 (Kermath et al; henceforth Kermath).
	Regarding Independent Claim 1, Kermath discloses a simulated rowing machine (reformer 150, Figure 5), wherein comprising:
	a front moving assembly (carrier platform 158A; Figure 5: Annotated to show frame of reference for front and rear), a rear moving assembly (carrier 158B), a track (frame 152), and a linkage (pulley system 186 and pulley system 172, Figure 11A);

    PNG
    media_image1.png
    299
    503
    media_image1.png
    Greyscale

Figure 5: Kermath Annotated
	both the front moving assembly and the rear moving assembly being movably connected to the track (“carriage platforms 158a, 158b that electively move through tracks 154a, 154b in a same direction depicted by arrow A, shown in FIG. 5, or in opposing directions depicted by arrows B and C, shown in FIG. 6.” ¶ 40; carriages 158 move linearly along the frame 152);
	the linkage being a closed loop (cable 188 loop) tensioned as two linear moving paths (Figure 8: Annotated; the cable 188 is in tension by pulleys 176, 178 via cable 174 pulling at pulleys 190, 192) at both ends by a transmission wheel (pulleys 176, 178), the closed loop being substantially parallel to the track (the moving paths are parallel to the frame 152 along its length) and comprising a first moving path and a second moving path (Figure 8: Annotated), respectively:

    PNG
    media_image2.png
    385
    538
    media_image2.png
    Greyscale

Figure 8: Kermath Annotated
	 the front moving assembly and the rear moving assembly being fixedly connected to the first moving path and the second moving path (see Figure 8 above wherein the carriages 158A, 158B are fixed to a respective moving path), respectively, and the front moving assembly and the rear moving assembly being driven in opposite directions when the linkage rotates periodically (“carriage platforms 158a, 158b that electively move through tracks 154a, 154b in a same direction depicted by arrow A, shown in FIG. 5, or in opposing directions depicted by arrows B and C, shown in FIG. 6.” ¶ 40).  
	Regarding Claim 11, Kermath further discloses the simulated rowing machine according to claim 1, wherein the track is provided with a limit plug (protective pads 160A, 160B), and the limit plug restricts sliding positions of the front moving assembly and the rear moving assembly (pads 160A and 160B limit the sliding capability of the carriages 158 and prevent them from sliding off the device).  
	Regarding Claim 14, Kermath further discloses the simulated rowing machine according to claim 1. wherein the linkage is a belt (belt 188), the transmission wheel is a pulley (pulleys 176, 178), the front moving assembly and the rear moving assembly are respectively fixed on the belt (see Figure 8) and fixed positions of the front moving assembly and the rear moving assembly are different half sections of the closed loop (see Figure 8 wherein the carriages 158 are fixed to different half sections of belt 188).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140100089 A1 (Kermath) in view of US 20020155927 A1 (Carbalis et al; henceforth Carbalis).
	Regarding Claim 2, Kermath discloses the invention as substantially claimed, see above. Kermath further discloses the closed loop is a cable (cable 188), and the transmission wheel is a pulley (pulleys 176, 178) and the linkage further comprises cable and pulleys (pulleys 190, 192 and cable 174). Kermath does not disclose the closed loop is a chain and the transmission wheel is a sprocket. 
	Carbalis teaches an analogous cable pulley system for linear track carriages (Figures 4-5) comprising: a moving assembly (foot pedal 104), a track (link 108), and a linkage (flexible member 374);

    PNG
    media_image3.png
    522
    663
    media_image3.png
    Greyscale

Figure 3: Carbalis
	the moving assembly being movably connected to the track (see Figures 3-4, the pedal 104 is slidable along the link 108); the linkage being a closed loop (flexible member portions 382 and 384) tensioned as two linear moving paths (see Figure 5 wherein the portions 382, 384 are linear paths parallel to the link 108) at both ends by a transmission wheel (belt pulleys 396, 394), the closed loop being substantially parallel to the track and comprising a first moving path and a second moving path (upper and lower flexible member portions 382, 384, see Figure 5 wherein the paths are parallel to the length of the link 108), the moving fixedly connected to the moving path (see Figure 5, 7 and 8 wherein the pedal 104 is connected to the portions 382, 384),
	wherein the closed loop is a chain and the transmission wheel is a sprocket (“As can be understood, any principle involving such an effect by a rack and pinion or linkages substituting the flexible member 374 and the belt pulleys 394 and 396 can be utilized. Such means would be a rack and pinion or combination thereof in the alternative to belts and pulleys, cables, chains, or other means. Of course, chains can be effectuated with the utilization of sprockets or other means substituting for the belt pulleys 394 and 396”; chains and sprockets are equivalent structures to cables and pulleys).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the linkage and transmission wheel of the system of Kermath to be chains and sprockets as taught by Carbalis in order to reduce slippage within the system between the rotational elements and flexible element and provide a smoother motion. 
	Regarding Claim 3, Kermath in view of Carbalis further discloses the simulated rowing machine according to claim 2, wherein the chain comprises an upper chain (system 186, replaced with chains, see claim 2 above) as a first moving path and a lower chain (system 172, replaced with chains see claim 2 above) as a second moving path (system 186 is above system 172, see Figure 10): the upper chain and the lower chain are arranged up and down (see Figure 10), such that the closed loop is arranged in parallel at a lower end of the track (end at protective pad 160B; systems 172, 186 are parallel to the tracks 154A, 154B along its length and as much as applicant has shown at its end near pad 160B).  
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140100089 A1 (Kermath).
	Regarding Claim 12, Kermath discloses the invention as substantially claimed, see above. Kermath discloses the track comprises of one piece and does not disclose wherein the track comprises a detachable front track and a detachable rear track fixedly connected together.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made have the tracks comprise a detachable front track and a detachable rear track fixedly connected together, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In the instant case, the device of Kermath would not operate differently with the claimed detachable front and rear track instead of an integral track. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the track to be a front and rear detachable track fixedly connected together in order to reduce the profile of the device for ease of transportation and storage.
Allowable Subject Matter
Claims 4-10, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record US 20140100089 A1 (Kermath) fails to teach or render obvious the rowing machine in combination with all of the elements and structural and functional relationships as claimed and further including the front roller assembly and the rear roller assembly are driven by the linkage to roll on a rolling track.
The prior art of record teaches each of the front roller assembly and the rear roller assembly is sleeved with the transmission wheel (pulleys 176, 178 are sleeved within rest platforms 159A, 159B) on a roller shaft (Figure 8; pulleys 176, 178 are on shafts through their centers to enable rotation), the transmission wheel is in transmission connection with the linkage (cable 188 is in connection with pulleys 176, 178 via pulley cable 174), which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to have the front and rear roller assemblies driven by the linkage to roll on a rolling track without substantially modifying the structure and function of the device and without improper hindsight.
	Regarding claim 7, the prior art of record US 20140100089 A1 (Kermath) fails to teach or render obvious the rowing machine in combination with all of the elements and structural and functional relationships as claimed and further including each of the left and right two splints is provided with a clamping part extending in a middle direction, the linkage is fixed and clamped by two pieces of the clamping part.  
The prior art of record teaches the moving assemblies directly fixed to the linkage with no intervening pieces and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the connection to include a clamping part and a left and right splint without improper hindsight and breaking the closed loop of the linkage.
	Regarding claim 12, the prior art of record US 20140100089 A1 (Kermath) fails to teach or render obvious the rowing machine in combination with all of the elements and structural and functional relationships as claimed and further including wherein the front moving assembly is provided with a pedal and a handle: the rear moving assembly is provided with a cushion.  
	The prior art of record teaches carriages which are not equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the front and rear assemblies to include pedals, handles and cushions without improper hindsight and breaking the function of the device.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
	Applicant is suggested to amend the limitations of the front moving assembly and the rear moving assembly within claim 1 with at least some of the limitations presented in claim 13 or other structural limitations presented in the specification to avoid potential art rejections using stationary bicycles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784